DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 3/22/2021.
Claims 1-6 and 9-22 are pending. Claims 1, 11 and 18 are the base independent claims.

Terminal Disclaimer
The terminal disclaimer filed on 3/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,798,556 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Amendment
Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-6 and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Yu et al (US 2019/0394745 A1), discloses a procedure of registering the user 
Regarding claims 1, 11 and 18, however, Yu does not teach the presently claimed invention for not transmitting deregistration of a second AMF registered as a serving AMF of the UE to the second AMF based on a first message related to serving AMF registration of a user equipment (UE) to a Unified Data Management (UDM), when a second case that is related to that the access type of the first AMF is non-3GPP access and the access type of the second AMF is 3GPP access.  Therefore Yu does not alone or in combination disclose the claim limitation:  
transmitting a first message related to serving AMF registration of a user equipment (UE) to a Unified Data Management (UDM),
wherein the first message includes access type information and identity (ID) information, wherein the access type information indicates one of 3rd Generation Partnership Project (3GPP) access or non-3GPP access, wherein the first message is used by the UDM for transmitting a second message for deregistration of a second AMF registered as a serving AMF of the UE to the second AMF,
wherein the second message is only transmitted in a first case among the first case and a second case,
wherein the first case is related to that an access type of the first AMF is 3GPP access and an access type of the second AMF is 3GPP access, and
wherein the second case is related to that the access type of the first AMF is non-3GPP access and the access type of the second AMF is 3GPP access.
.	These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Additionally the arguments presented by applicant on 3/22/2021 help to distinguish the present invention over the prior art of record. Therefore, for the reasons discussed, claims 1-6 and 9-22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474